Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000763
                                                          06-MAY-2016
                                                          09:27 AM



                           SCWC-12-0000763


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I 



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                           LOGAN I. FRANCO,

                   Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000763; CASE NO. 2DTA-11-00364)


                         ORDER OF CORRECTION

                           (By: Wilson, J.)


           IT IS HEREBY ORDERED that the Summary Disposition Order of
the Hawai'i Supreme Court, filed on April 21, 2016, is corrected as
follows:
           The attorney credit on page 4 shall reflect Hayden Aluli

as attorney for petitioner.

           The Clerk of the Court is directed to take all necessary

steps to notify the publishing agencies of this change.

           DATED: Honolulu, Hawai'i, May 6, 2016.

                                 /s/ Michael D. Wilson


                                 Associate Justice